Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133207 & (72)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v      	                                                         SC: 133207     

                                                                   COA: 264704      

                                                                   Wayne CC: 04-010421-01

  CHARLES E. PAYTON, 

           Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the December 21, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand to the trial court is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2007                       _________________________________________
         p0618                                                                Clerk